UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1585



JACK A. SCHWANER,

                                               Plaintiff - Appellant,

          versus


DEPARTMENT OF DEFENSE,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CA-03-126-4)


Submitted:   September 22, 2004            Decided:   October 18, 2004


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack A. Schwaner, Appellant Pro Se. Anita K. Henry, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jack A. Schwaner appeals the district court’s order

granting the Department of Defense’s motion for summary judgment on

Schwaner’s      civil   action,    which    alleged      that   the   Department

improperly denied his requests for the names and military addresses

of   certain    service   personnel    in     violation    of   the   Freedom   of

Information Act (“FOIA”).         We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.       See Schwaner v. Dep’t of Defense, CA-03-126-4

(E.D. Va. Apr. 30, 2004).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before   the   court   and     argument    would   not   aid     the

decisional process.



                                                                        AFFIRMED




                                      - 2 -